DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-22, in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  “control system” on line 13 should be –a control system--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “claim 1further” on line 13 should be –claim 1 further--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “instructions.” on line 17 should be –instructions;--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karibandi, JR. et al. (USPGPUB 2020/0017345).
 	Regarding claim 1, Karibandi, JR. et al. disclose a beverage dispenser comprising:
a liquid enclosure (102,120) that includes a liquid control valve and that is configured to contain a liquid (see paragraph [0065]);
a mixing receptacle that is fluidly connected with the liquid control valve and includes a flavored mixture outlet (see paragraph [0059]; additionally see the abstracts and Figures of USP 7,866,509 and 7,578,415 incorporated by reference as disclosed in paragraph [0059]);
a product enclosure (102,116) that includes a flavor control valve and is configured to contain at least one flavored product separately from the liquid (see paragraph [0065]), wherein the flavor control valve is fluidly connected to the mixing receptacle for mixing the at least one flavored product with the liquid to form a flavored mixture that is dispensed from the flavored mixture outlet (see paragraphs [0059] and [0065]) and a control valve (106);
a communication interface (112,114) configured to wirelessly receive instructions from a mobile device (see paragraphs [0067]-[0068]); and
control system (520) including circuitry communicatively (see Figure 20) coupled with the liquid control valve and the flavor control valve for maintaining a predetermined amount of each of the at least one flavored product in the dispensed flavored mixture based on the received instructions (see paragraphs [0067]-[0068] and [0093]).
	Regarding claim 2, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1, further comprising a product level sensor (1604) arranged in the flavored mixture outlet and communicatively coupled with the circuitry, wherein the circuitry automatically operates the liquid control valve and the product control valve in response to sensed levels of the flavored product in the flavored mixture outlet (see paragraph [0106]).
	Regarding claim 3, Karibandi, JR. et al. disclose the beverage dispenser according to claim 2, further comprising a display (104) including a user interface for receiving beverage selections from a user, wherein the circuitry is configured to receive the beverage selections from the display (see paragraph [0070]).
	Regarding claim 4, Karibandi, JR. et al. disclose the beverage dispenser of claim 1, wherein the instructions received by the communication interface include a user identification (ID) (see “a user profile” in paragraph [0093]; additionally see paragraph [0041] of USPGPUB 2021/0264714 incorporated by reference as disclosed in paragraph [0067]) and at least one selected flavor of the at least one flavored product (see paragraphs [0067]-[0068] and Figure 2).
	Regarding claim 5, Karibandi, JR. et al. disclose the beverage dispenser of claim 4, further comprising a flow sensor configured to measure a volume of the flavored mixture dispensed from the flavored mixture outlet (see paragraph [0109]), wherein:
the circuitry is further configured to communicate to a server (128) via the communication interface the user ID and at least one of the measured volume or the at least one selected flavor (see Figure 2).
	Regarding claim 6, Karibandi, JR. et al. disclose the beverage dispenser of claim 5, wherein the circuitry is configured to communicate to the server the user ID (see paragraph [0103]), the measured volume (see paragraph [0109]; additionally see “order history” in paragraph [0104] of USPGPUB 2021/0264714 incorporated by reference as disclosed in paragraph [0067]), and the at least one selected flavor (see Figure 2).
	Regarding claim 7, Karibandi, JR. et al. disclose the beverage dispenser of claim 4, wherein:
instructions received by the communication interface further include a requested volume (see “pre-paid” in paragraph [0067] and “a cost per amount of the selected beverage…e.g., volume” in paragraph [0076]); and
the circuitry is further configured to communicate to a server via the communication interface the user ID and at least one of the requested volume or the at least one selected flavor (see paragraphs [0067]-[0068] and Figure 2).
	Regarding claim 8, Karibandi, JR. et al. disclose the beverage dispenser of claim 5, wherein the circuitry is configured to communicate to the server the user ID (see paragraph [0103]), the requested volume (see “pre-paid” in paragraph [0067] and “a cost per amount of the selected beverage…e.g., volume” in paragraph [0076]), and the at least one selected flavor (see Figure 2).
	Regarding claim 9, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1, wherein:
the at least one flavored product comprises at least two flavored products (see paragraph [0044]); and
the received instructions specify an amount of each of the at least one flavor product in the flavored mixture (see paragraph [0044]).
	Regarding claim 10, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1, wherein the received instructions specifies an amount of zero (see “amount … specified” in paragraph [0055]) for a particular flavor product of the at least two flavored products, such that none of the particular flavor product is included in the flavored mixture (see “fill more than one container with different products in a single transaction” in paragraph [0044]).
	Regarding claim 11, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1, wherein the communication interface communicates with the mobile device via a Bluetooth (see paragraph [0066]), WIFI, or near-field communication (NFC).
	Regarding claim 12, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1, further comprising a cooling device that is fluidly connected to the liquid enclosure and cools the liquid (see paragraphs [0092] and [0099]).
	Regarding claim 13, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1further comprising:
a carbon dioxide supply (see paragraph [0065]); and
a carbonator fluidly connected to the carbon dioxide supply and fluidly connected between the liquid enclosure and the mixing receptacle (see paragraph [0065]).
	Regarding claim 14, Karibandi, JR. et al. disclose the beverage dispenser according claim 1 wherein the product enclosure is configured to contain the at least one flavored product that is a powder material, a liquid, or a solution thereof (see paragraph [0052]).
	Regarding claim 15, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1, wherein the liquid enclosure is configured to contain the liquid that includes at least one of water, carbonated water, syrup, soda, tea, coffee, or a combination thereof (see paragraphs [0061] and [0065]).
	Regarding claim 16, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1, wherein the liquid enclosure includes a pump and a supply line connected between the pump and the mixing receptacle (see paragraph [0100]).
	Regarding claim 17, Karibandi, JR. et al. disclose the beverage dispenser according to claim 1, wherein the product enclosure includes a pump and a supply line connected between the pump and the mixing receptacle (see Figures 16-18).
	Regarding claim 18, Karibandi, JR. et al. disclose a beverage dispenser system comprising:
a beverage dispenser including:
a liquid enclosure (102,120) that includes a liquid control valve and that is configured to contain a liquid (see paragraph [0065]);
a mixing receptacle that is fluidly connected with the liquid control valve and includes a flavored mixture outlet (see paragraph [0059]; additionally see the abstracts and Figures of USP 7,866,509 and 7,578,415 incorporated by reference as disclosed in paragraph [0059]);
a product enclosure (102,116) that includes a flavor control valve and is configured to contain at least one flavored product separately from the liquid (see paragraph [0065]), wherein the flavor control valve is fluidly connected to the mixing receptacle for mixing the at least one flavored product with the liquid to form a flavored mixture that is dispensed from the flavored mixture outlet (see paragraphs [0059] and [0065]) and a control valve (106);
a communication interface (112,114) configured to wirelessly receive instructions (see paragraphs [0067]-[0068]); and
a control system (520) including circuitry communicatively (see Figure 20) coupled with the liquid control valve and the flavor control valve for maintaining a predetermined amount of each of the at least one flavored product in the dispensed flavored mixture based on the received instructions (see paragraphs [0067]-[0068] and [0093]).
a mobile device (122) including:
a network interface (130) configured to wirelessly send instructions to the communication interface of the beverage dispenser (see paragraph [0067]);
a processor configured to execute an app stored in a non-transitory computer readable memory and send the instructions to the beverage dispenser via the network interface, wherein the instructions include a user identifier (ID) (see “a user profile” in paragraph [0093]; additionally see paragraph [0041] of USPGPUB 2021/0264714 incorporated by reference as disclosed in paragraph [0067]) and at least one selected flavor of the at least one flavored product (see Figure 2).
	Regarding claim 19, Karibandi, JR. et al. disclose the beverage dispenser system of claim 19, wherein:
the beverage dispenser further comprises a display (104) including a user interface for receiving beverage selections from a user (see paragraph [0070]); and
the app (123) is configured to display an interface (200) based on the user interface of the display of the beverage dispenser for receiving beverage selections from the user (see Figures 2-3).
	Regarding claim 20, Karibandi, JR. et al. disclose the beverage dispenser system of claim 18, further comprising a server (128,558) connected via a network to the mobile device, wherein the processor of the mobile device is configured to send the user ID (see “a user profile” in paragraph [0093]; additionally see paragraph [0041] of USPGPUB 2021/0264714 incorporated by reference as disclosed in paragraph [0067]) and at least one selected flavor of the at least one flavored product (see paragraphs [0067]-[0068] and Figure 2).
	Regarding claim 21, Karibandi, JR. et al. disclose the beverage dispenser system of claim 20, wherein the server comprises a billing server configured to charge a user of the mobile device based on the received user ID and the selected flavor (see paragraph [0067]).
	Regarding claim 22, Karibandi, JR. et al. disclose the beverage dispenser system of claim 20, wherein the server comprises a health monitoring server configured to log the received information in association with the user ID (see “preferred nutritive level” in paragraph [0103]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
10/8/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655